DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of domestic priority of the earliest priority date filed on 05/06/2015 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,5-7 are rejected under 35 U.S.C. 103 as being unpatentable over KALWAITIS (US 4294124) in view of NIDEVER (US 1964270).
Regarding claim 1, KALWAITIS teaches an apparatus for extraction of materials from operating pressurized vessels (title, figs.) including a filtration apparatus comprising:
a filter pipe (inner tube, Fig. 1 #6) disposed within a ball valve (e.g. Fig. 2 #2; C2/L42), the filter pipe having a proximal end (e.g. at Fig. 2 #10), a distal portion, and a distal end (e.g. at Fig. 2 #7), the distal end comprising a cap (see annotated Fig. 2 below) and the distal portion comprising one or more filter holes (Fig. 2 #7);
wherein the distal portion of the filter pipe protrudes from a distal end of the ball valve.
KALWAITIS teaches a seal (sealed end, Fig. 1 #11), but not a compression gland. However, one having ordinary skill in the art would understand a compression gland to be a conventional type of sealed piping. NIDEVER teaches a means for sampling liquids (title, Figs.) including tubular sample shaft (Fig. 1 #10) fitted through a 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of KALWAITIS with the compression gland of NIDEVER in order to seal the filter pipe to ensure no leaks. The references are combinable, because they are in the same technological environment of fluid plumbing. See MPEP 2141 III (A) and (G).
Annotated Fig. 2

    PNG
    media_image1.png
    543
    464
    media_image1.png
    Greyscale

Regarding claim 2, KALWAITIS teaches the distal end of the ball valve is attached to a process pipe (see annotated Fig. 2) such that the distal portion of the filter pipe is disposed within the process pipe.
Regarding claim 3, KALWAITIS teaches the proximal end of the sample pipe is attached to a distal end of a conduit (Fig. 2 #4).
Regarding claims 5-7, KALWAITIS does not teach the specific details of the filter pipe. However, the dimensions of the filter pipe or holes have not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
See also Specification (par. [0018,0021]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KALWAITIS (US 4294124) in view of NIDEVER (US 1964270) in view of HOSOKAWA (US 5641894).
Regarding claim 4, NIDEVER teaches the proximal end of the filter pipe is attached to a distal end of a conduit (Fig. 1 #24,26). KALWAITIS does not teaches the proximal end of the filter pipe is attached to a distal end of a conduit wherein a proximal end of the conduit is attached to an inlet of an analyzer.
However, HOSOKAWA teaches process and apparatus for filtrate measurement (title, Figs.) including a process pipe (Fig. 1 #2), a sample collection pipe (annotated Fig. 1), and a conduit (sampling cylinder, Fig. 1 #3) leading to an analyzer (sensor, Fig. 1 #8).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the system of KALWAITIS with a distal conduit leading to an analyzer as taught by HOSOKAWA in order to provide for a convenient online sampling system (C3/L36-40). The references are combinable, because they are in the same technological environment of process sampling. See MPEP 2141 III (A) and (G).
Annotated Fig. 1.

    PNG
    media_image2.png
    569
    1012
    media_image2.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KALWAITIS (US 4294124) in view of NIDEVER (US 1964270) in view of BUSE (US 2071998).
Regarding claim 8, KALWAITIS does not teach a chain. However, BUSE teaches separation of liquids from solids (title, Figs.) including a chain on a proximal end of a filter for the purpose of retaining the filter (Fig. 1 #6; C1/L43-45).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the filter sampling device of KALWAITIS with a chain of BUSE in order to retain the filter in its place. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Note that the device of KALWAITIS is operated under high pressures (C3/L13-18). It is further obvious to one having ordinary skill in the art that the placement of the other end of the chain (e.g. at the gland) could be anywhere convenient and have the same effect of retaining the filter to the outer pipe.
Telephonic Inquiries
The prior art made of record was previously cited in the parent application and not relied upon is considered pertinent to applicant's disclosure:
YAMAGUCHI (US 20080288111)
BRANDON (US 5186324)
LEE (US 20150196046)
EVANS (US 20120141100)
LILIENTHAL (US 6675664)
SCHWAB (US 6379621)
WONG (US 5134879)
LEWANDOWSKI (US 8998172)
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777